Clark, J.:
The usury act in force when this contract was entered into was chapter 114, Bat. Rev.; chapter 24, Acts 1886. It does not essentially differ from the present act, and must receive the same construction. The facts of this case are similar to those in Gore v. Lewis, 109 N. C., 359, and for the reasons there given the plaintiff is entitled to recover no *332interest. The Act of 1874-75 increased the penalties and could not affect a pre-existing debt. Besides, it expressly exempted prior valid contracts, which this was to the extent of liability for the principal sum loaned. The present act (The Code, § 3836), Acts 1876-77, chapter 91, § 3, specifies that it is to be substituted in the place of the Act of 1874-75. It could have no bearing upon this contract even if it had changed the penalty from that in force when the bond was executed. The defendants’ first and fourth exception should have been sustained.
The second exception and part of the fourth exception were withdrawn on the argument below and are not before us.
The third exception was properly overruled. The partial payment by either of two obligors before the bond is barred continues it in force. Green v. Greensboro College, 83 N. C., 449; Wood v. Barber, 90 N. C., 76; Moore v. Goodwin, 109 N. C., 218.
The provisions of the law forbidding usury are very clear and explicit. No one can possibly misunderstand them. If moved by avarice a part}'' deliberately violates this law, he has no ground to complain that his punishment has been in the very respect which caused him to'sin, and that in grasping after illegitimate interest he has lost also the legitimate interest which the law would have given a law-abiding citizen.
It was competent to show that usurious interest constituted a part of the amount for which the bond and mortgage were given. Arrington v. Goodrich, 95 N. C., 462. It was, therefore, properly struck out. The plaintiff is entitled to recover the true principal, $1,083.54, without interest and subject to the payments made thereon.
The appellant’s case on appeal was served in time, and there being no counter-case served; must be taken as the case on appeal.
Pee. Curiam Error.